DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 11-12, and 14-20 are pending and examined below. This action is in response to the claims filed 7/18/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112(b) 35 U.S.C. § 101 filed on 7/18/22, regarding 35 U.S.C. § 112(b) 35 U.S.C. § 101 rejections are persuasive in view of amendments filed 7/18/22. 35 U.S.C. § 112(b) 35 U.S.C. § 101 rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 7/18/22, regarding 35 U.S.C. § 102 rejections are persuasive in view of amendments filed 7/18/22. However, upon further consideration, a new ground(s) of rejection is made in view of Mikami et al. (US 2018/0106906) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 15, and 17-20 are rejected un under 35 U.S.C. 103 as being unpatentable over Tatourian (US 2020/0189583), in view of Mikami et al. (US 2018/0106906).

Regarding claims 11 and 19, Tatourian discloses a lane motion randomization system for automated vehicles including an automated driving system comprising: an in-vehicle apparatus which is mounted in an automated driving vehicle traveling a road by automated driving (Abstract, Fig. 1, and ¶18 – vehicle control system communicate with the autonomous vehicle control systems through an in-vehicle network); and 
a roadside apparatus to store an offset value (¶21-23 – sensors for determining autonomous vehicle driving including randomized offset may be off-vehicle/roadside sensors connecting the repository of road conditions/offsets to the autonomous vehicles), wherein 
the in-vehicle apparatus comprises processing circuitry to locate a vehicle position of the automated driving vehicle, using positioning information received from a satellite (¶21-23 – GPS is functionally equivalent to the quasi-zenith satellite which locates the position of the automated driving vehicle), and 
to effect automated driving in which the vehicle position deviates from a center in a transverse direction of the road by an offset value in the transverse direction of the road, based on the offset value stored in the roadside apparatus and the vehicle position (¶21-23 – utilizing GPS positioning, roadside sensors, and repository of road conditions the autonomous vehicle 104 is able to gently and subtly change the operation of the autonomous vehicle 104 to mitigate overuse of certain portions of the road lane),
wherein the processing circuitry of the in-vehicle apparatus receives the offset value, takes as input the vehicle position, and effects automated driving while deviating the position by the offset value in the transverse direction of the road (¶40 – utilizing the vehicle position and offset to calculate the trajectory for the autonomous vehicle corresponding to the recited receiving offset value and vehicle position to affect the automated driving deviating the position by the offset in the transverse direction).
While Tatourian does disclose receiving information from a satellite, it does not disclose receiving information from first satellite then correction information from a quasi-zenith satellite however Mikami discloses a positioning processing system including from a first satellite position correction information transmitted from a second satellite that is a quasi-zenith satellite (¶38 – positioning device 200 is operable to receive positioning signals from the GNSS satellites 280 corresponding to the recited first satellite and receives satellite positioning correction data from the QZSS satellite 270 corresponding to the recited second satellite).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the lane motion randomization system for automated vehicles of Tatourian with the multiple satellite correction system of Mikami in order to provide more precise and accurate positioning for automated driving (Mikami - ¶2).

Regarding claim 15, Tatourian further discloses the in-vehicle apparatus comprises a receiver which receives position correction information transmitted from the quasi-zenith satellite, and wherein the processing circuitry of the in-vehicle apparatus locates the vehicle position of the automated driving vehicle, using the position correction information (¶21-23 – GPS is functionally equivalent to the quasi-zenith satellite which locates the position of the automated driving vehicle and utilizing GPS positioning, roadside sensors, and repository of road conditions the autonomous vehicle 104 is able to gently and subtly change the operation of the autonomous vehicle 104 to mitigate overuse of certain portions of the road lane where change the operation corresponding to the recited effecting automated driving using the data derived).
While Tatourian does disclose receiving information from a satellite, it does not disclose receiving information from first satellite then correction information from a quasi-zenith satellite however Mikami discloses a positioning processing system including from a first satellite position correction information transmitted from a second satellite that is a quasi-zenith satellite (¶38 – positioning device 200 is operable to receive positioning signals from the GNSS satellites 280 corresponding to the recited first satellite and receives satellite positioning correction data from the QZSS satellite 270 corresponding to the recited second satellite).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the lane motion randomization system for automated vehicles of Tatourian with the multiple satellite correction system of Mikami in order to provide more precise and accurate positioning for automated driving (Mikami - ¶2).

Regarding claim 17, Tatourian further discloses the offset value is set to fall within a range of 50 cm to 100 cm (¶48 – offset maintaining a threshold distance from obstacles may be as much as a few feet which 50 cm to 100 cm translates to 1.64 ft to 3.28 ft which is functionally equivalent).

Regarding claim 18, Tatourian further discloses an automated driving method for an automated driving system comprising an in-vehicle apparatus which is mounted in an automated driving vehicle traveling a road by automated driving (Abstract, Fig. 1, and ¶18 – vehicle control system communicate with the autonomous vehicle control systems through an in-vehicle network), and 
a roadside apparatus (¶21-23 – sensors for determining autonomous vehicle driving including randomized offset may be off-vehicle/roadside sensors), 
the automated driving method comprising by the in-vehicle apparatus, storing an offset value (¶21-23 – sensors for determining autonomous vehicle driving including randomized offset may be on-vehicle or incorporated into the autonomous vehicle connecting the repository of road conditions/offsets to the autonomous vehicles), 
by the in-vehicle apparatus, locating a vehicle position of the automated driving vehicle, using positioning information received from a quasi-zenith satellite (¶21-23 – GPS is functionally equivalent to the quasi-zenith satellite which locates the position of the automated driving vehicle), and 
by the in-vehicle apparatus, effecting automated driving in which the vehicle position deviates from a center in a transverse direction of the road by an offset value in the transverse direction of the road, based on the offset value stored in the in-vehicle apparatus and the vehicle position (¶21-23 – utilizing GPS positioning, roadside/in-vehicle sensors, and repository of road conditions the autonomous vehicle 104 is able to gently and subtly change the operation of the autonomous vehicle 104 to mitigate overuse of certain portions of the road lane).
wherein the method further includes receiving the offset value, takes as input the vehicle position, and effects automated driving while deviating the position by the offset value in the transverse direction of the road (¶40 – utilizing the vehicle position and offset to calculate the trajectory for the autonomous vehicle corresponding to the recited receiving offset value and vehicle position to affect the automated driving deviating the position by the offset in the transverse direction).
While Tatourian does disclose receiving information from a satellite, it does not disclose receiving information from first satellite then correction information from a quasi-zenith satellite however Mikami further discloses from a first satellite position correction information transmitted from a second satellite that is a quasi-zenith satellite (¶38 – positioning device 200 is operable to receive positioning signals from the GNSS satellites 280 corresponding to the recited first satellite and receives satellite positioning correction data from the QZSS satellite 270 corresponding to the recited second satellite).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the lane motion randomization system for automated vehicles of Tatourian with the multiple satellite correction system of Mikami in order to provide more precise and accurate positioning for automated driving (Mikami - ¶2).

Regarding claim 20, Tatourian doesn’t disclose transmitting information from a QZSS satellite however Mikami further discloses correction information is transmitted from the quasi-zenith satellite (¶38 – positioning device 200 is operable to receive positioning signals from the GNSS satellites 280 corresponding to the recited first satellite and receives satellite positioning correction data from the QZSS satellite 270 corresponding to the recited second satellite). While Mikami doesn’t explicitly disclose transmitting the offset value from the QZSS, it would have been obvious to one of ordinary skill in the art to have combine the offset information transmission with the position correction information transmission from the QZSS in order to increase the accuracy of a lane centerline determination of the road that the host vehicle is traveling (Tengler - ¶28).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the lane motion randomization system for automated vehicles of Tatourian with the multiple satellite correction system of Mikami in order to provide more precise and accurate positioning for automated driving (Mikami - ¶2).


Claims 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian (US 2020/0189583) in view of Mikami et al. (US 2018/0106906), as applied to claim 11, further in view of Tengler et al. (US 2008/0122605).

Regarding claim 12, Tatourian further discloses the processing circuitry of the in-vehicle apparatus receives the offset value (¶40 – utilizing the vehicle position and offset to calculate the trajectory for the autonomous vehicle corresponding to the recited receiving offset value and vehicle position to affect the automated driving deviating the position by the offset in the transverse direction).
Tatourian does not explicitly disclose receiving the offset from the roadside unit however Tengler discloses a vehicle control unit including the roadside apparatus comprises processing circuitry to transmit the offset value (¶28 – roadside units sends vehicle parameters related to safety issues including path history with a center lane offset. The combination of the vehicle offset trajectory planning including the roadside sensors of Tatourian with the roadside offset parameter transmission of Tengler fully discloses the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle offset trajectory planning including the roadside sensors of Tatourian in view of Mikami with the roadside offset parameter transmission of Tengler in order to increase the accuracy of a lane centerline determination of the road that the host vehicle is traveling (Tengler - ¶28).

Regarding claim 14, Tatourian further discloses a receiver to receive position correction information transmitted from a quasi-zenith satellite, wherein the processing circuitry to revise the position correction information into revised correction information such that a position corrected by the position correction information deviates by the offset value in the transverse direction of the road (¶21-23 – GPS is functionally equivalent to the quasi-zenith satellite which locates the position of the automated driving vehicle and utilizing the offset calculated corresponding to the recited revised correction information such that it is corrected by an offset value in the transverse direction of the road), and 
to transmit the revised correction information, wherein the processing circuitry of the in-vehicle apparatus locates the vehicle position of the automated driving vehicle, using the revised correction information, and wherein the processing circuitry of the in-vehicle apparatus takes as input the vehicle position and effects automated driving, using the vehicle position (¶21-23 – utilizing GPS positioning, roadside sensors, and repository of road conditions the autonomous vehicle 104 is able to gently and subtly change the operation of the autonomous vehicle 104 to mitigate overuse of certain portions of the road lane where change the operation corresponding to the recited effecting automated driving using the data derived).
Tatourian does not explicitly disclose receiving the offset from the roadside unit however Tengler further discloses transmitted from the roadside apparatus (¶28 – roadside units sends vehicle parameters related to safety issues including path history with a center lane offset where the path history with a center lane offset corresponding to the recited transmitted deviation of the vehicle position based on the data from the roadside apparatus. The combination of the vehicle offset trajectory planning including the roadside sensors of Tatourian with the roadside offset parameter transmission of Tengler fully discloses the elements as claimed. While neither source explicitly discloses processing revised correction information in the roadside apparatus, it would have been obvious for the either sensors/processors to be off vehicle in order to crowdsource context/data not normally gathered from simply onboard systems (Tatourian - ¶22)).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle offset trajectory planning including the roadside sensors of Tatourian in view of Mikami with the roadside offset parameter transmission of Tengler in order to increase the accuracy of a lane centerline determination of the road that the host vehicle is traveling (Tengler - ¶28).

Regarding claim 16, Tatourian further discloses stores a plurality of offset values having different values, and wherein the processing circuitry of the roadside apparatus chooses an offset value from among the plurality of offset values randomly (¶21-23 - the autonomous vehicle 104 uses a random offset as an input into a lane motion stabilization algorithm corresponding to the recited storing a plurality of offset values and choosing among them randomly).
Tatourian does not explicitly disclose receiving the offset from the roadside unit however Tengler further discloses the roadside apparatus comprises a storage device (¶28 – roadside unit sending vehicle parameters including historic lane offsets corresponding to the recited roadside apparatus storing a plurality of offset values).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle offset trajectory planning including the roadside sensors of Tatourian in view of Mikami with the roadside offset parameter transmission of Tengler in order to increase the accuracy of a lane centerline determination of the road that the host vehicle is traveling (Tengler - ¶28).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sumizawa (US 2017/0082452) discloses a lane selecting device utilizing a positioning system that utilizes a signal of a positioning satellite system such as GLONASS, Galileo, Beidou, or QZSS (michibiki) together with a GPS signal (¶63).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	

/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665